The opinion of the Court was drawn by
Barrows, J.
All the points essential to the plaintiffs’ right to recover in this action are established by the admissions of the defendants, unless We find from the evidence in the case that the settlement of the pauper, Sally Wright, was changed by her marriage. Her own settlement in Augusta was not affected by her marriage, unless her husband is shown to have had a settlement in this State. R. S., c. 24, § 1, rule 1.
To change it, the defendants must show, affirmatively, that-he had such a settlement. They cannot require the plaintiffs to prove that her original settlement was not changed, for it is presumed to continue till a new one is shown to have been gained.
Does it appear that John Wright, the husband, had a settlement in this State ? He was an illegitimate child, born in Readfield, in 1817 or 1818. He followed the settlement which his mother had at the time of his birth. It does not appear where her settlement at that time was, or that she had any in this State. She was not born in Readfield. Her parents did not reside there. She. came there four or five years before the birth of John, being then seventeen or eighteen years old. At the time of his birth, she had acquired no settlement in Readfield, so far as the case shows, in any of the modes prescribed by the statute of 1794, c. 34, then in force. The settlement which she subsequently acquired in Readfield, by residing there, March 21, 1821, the date of the settlement Act (so called) would not affect that of her son John, which would continue to be that which she had at his birth until he gained one in his own right. *220Biddeford v. Saco, 7 Maine, 270; Houlton v. Lubec, 35 Maine, 411. There is nothing in the case to indicate that he ever did so gain a settlement, and consequently there is a total failure of evidence to show that he had a settlement in this State, or that that of Sally Wright, the pauper, was changed from Augusta by her intermarriage with him.
A hearing in damages is to be had, in pursuance of the agreement of the parties. Defendants defaulted.
Appleton, C. J.3 Cutting, Davis and Waltón, JJ., concurred.